Exhibit AIM HEALTH GROUP INC. TO MERGE WITH MED-EMERG INTERNATIONAL INC. Combined Annual Revenues Expected to Exceed Cdn$55 Million, Creating One of the LargestMedical Health Services Companies in Canada TORONTO, Canada, (October 22, 2008) - AIM Health Group Inc (“AIM”) (TSX: AHG-V), a fully integrated health care company, and Med-Emerg International Inc. (“MedEmerg”) (OTCBB: MDER), one of Canada’s leading providers of health services, announced today that they have entered into a definitive agreement pursuant to which AIM and MedEmerg will merge in an all-stock transaction. Upon completion of the transaction, the combined company is expected to have annual revenues in excess of Cdn$55 million and will be one of the largest Canadian health services providers and offer one of the most comprehensive packages of medical health services in Canada.It is anticipated that the synergies generated from this business combination could result in significant revenue opportunities and cost savings. In addition, the combined company is expected to create significant operating leverage and economies of scale. Integration planning is already underway and, in that regard, the parties have entered into an agreement to implement their integration strategy. The transaction will be completed by way of a court-approved Plan of Arrangement (the “Plan”) under the Business Corporations Act (Ontario).Pursuant to the Plan, AIM will issue 0.78091 of an AIM common share for each MedEmerg common share with the existing MedEmerg shareholders representing an approximate 43% interest in the combined company upon completion. In addition, Calian Technologies Ltd., the sole holder of Series 1 Special Shares of MedEmerg, will exchange all of such shares for a convertible debenture of AIM pursuant to the Plan.The Plan requires the approval of 66 2/3% of the votes cast by the shareholders of MedEmerg at a special shareholders’ meeting.MedEmerg shareholders, who together hold approximately 70% of the outstanding MedEmerg common shares, including Calian Technologies Ltd., have entered into voting agreements to vote their shares in favour of the Plan.
